PER CURIAM.
This is a companion appeal to the case of Straughn v. Grootemaat, 291 So.2d 669. The appellant’s motion for change of venue should have been granted upon the authority of Department of Revenue v. First Federal Savings & Loan Association of Fort Myers, Fla.App.2nd, 1971, 256 So.2d 524. Consequently, that portion of the order denying appellant’s motion to change venue is reversed. The case is remanded with instructions to transfer the action to the Circuit Court of Leon County. That portion of the order denying the appellant’s motion to dismiss and motion to strike is vacated. The court is not passing upon the merits of these motions, because they are matters which should be considered after the change of venue has been accomplished.
BOARDMAN, A. C. J, GRIMES, J., and SCHWARTZ, ALAN R., Associate Judge, concur.